J-S08004-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JOHN T. STAGNER                         :
                                         :   No. 226 WDA 2017
                    Appellant

               Appeal from the PCRA Order January 5, 2017
    In the Court of Common Pleas of Fayette County Criminal Division at
                      No(s): CP-26-CR-0000795-2004,
                          CP-26-CR-0000804-2004

 COMMONWEALTH OF                         :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                            :        PENNSYLVANIA
                                         :
                                         :
              v.                         :
                                         :
                                         :
 JOHN T. STAGNER                         :
                                         :   No. 227 WDA 2017
                    Appellant

               Appeal from the PCRA Order January 5, 2017
    In the Court of Common Pleas of Fayette County Criminal Division at
                      No(s): CP-26-CR-0000795-2004,
                          CP-26-CR-0000804-2004


BEFORE:    LAZARUS, J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY LAZARUS, J.:                           FILED APRIL 20, 2018

      John T. Stagner appeals, pro se, from the order entered January 5,

2017, dismissing his request for post-conviction collateral relief, pursuant to

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. For the

reasons that follow, we quash this appeal.

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S08004-18



       On March 15, 2004, the Commonwealth charged Stagner with

possession of child pornography, to which he pleaded guilty on January 12,

2005. Following sentencing, Stagner filed his first PCRA petition on March 30,

2005. On April 5, 2005, the PCRA court denied Stagner’s petition. Stagner

filed a second PCRA petition on January 6, 2006, which the PCRA court denied

on June 6, 2006. On December 5, 2016, Stagner filed a pro se motion to

dismiss charges, which the trial court treated as a PCRA petition and dismissed

on December 16, 2016. The trial court filed an amended order of dismissal

on January 5, 2017. On February 3, 2017, Stagner filed a timely notice of

appeal. On February 7, 2017, the PCRA court ordered Stagner to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925;

however, Stagner has not included a copy of his Rule 1925(b) statement in

his brief nor is it present in the certified record. Pursuant to Rule 1925(a),

the PCRA court issued a statement in lieu of opinion.1

       Following review of the certified record and the parties’ briefs, we are

unable to discern what arguments Stagner wishes to present to this Court; his

brief is facially deficient. To begin, we refer Stagner to the general rule that

requires that briefs conform to the Pennsylvania Rules of Appellate Procedure.

Rule 2101 states:
____________________________________________


1 In its statement, the trial court simply stated as follows: “AND NOW, this
27th day of February 2017, upon consideration of [Stagner’s] [c]oncise
[s]tatement of [m]atters [c]omplained of on [a]ppeal, and the record, this
Court will rely on its order of December 15, 2016, and will issue no further
opinion.” The trial court’s December 15, 2016 statement is two pages long
and concludes that Stagner’s PCRA petition raises no issues of material fact.

                                           -2-
J-S08004-18



     Briefs and reproduced records shall conform in all material
     respects with the requirements of these rules as nearly as the
     circumstances of the particular case will admit, otherwise they
     may be suppressed, and, if the defects are in the brief or
     reproduced record of the appellant and are substantial, the appeal
     or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.

     We also bring Rule 2111 to Stagner’s attention. That rule provides:

     Rule 2111. Brief of the Appellant

      (a)   General rule. The brief of the appellant, except as
            otherwise prescribed by these rules, shall consist of the
            following matter, separately and distinctly entitled and in
            the following order:


            (1)  Statement of jurisdiction.
            (2)  Order or other determination in question.
            (3)  Statement of both the scope of review and the
                 standard of review.
            (4) Statement of the questions involved.
            (5) Statement of the case.
            (6) Summary of argument.
            (7) Argument for appellant.
            (8) A short conclusion stating the precise relief sought.
            (9) The opinions and pleadings specified in Subdivisions
                 (b) and (c) of this rule.
            (10) In the Superior Court, a copy of the statement of the
                 matters complained of on appeal filed with the trial
                 court pursuant to Rule 1925(b), or an averment that
                 no order requiring a Rule 1925(b) statement was
                 entered.


      (b)   Opinions below. There shall be appended to the brief a
            copy of any opinions delivered by any court or other
            government unit below relating to the order or other
            determination under review, if pertinent to the questions
            involved. . . .

Pa.R.A.P. 2111.


                                   -3-
J-S08004-18



       Stagner’s brief includes only the following sections: (1) Statement of

Jurisdiction, (2) Order in Question, (3) Scope and Standard of Review, and (4)

Statement of the Questions Involved.2            Absent from Stagner’s brief is a

statement of the case, a summary of his argument, an argument supported

by citation to the proper authorities, a conclusion, and a copy of his statement

of the maters complained of on appeal filed pursuant to Pa.R.A.P. 1925(b).

See Pa.R.A.P. 2111(a)(5)-(10). Additionally, Stagner has failed to append to

his brief a copy of the order issued by the PCRA court pursuant to Rule

1925(a). See Pa.R.A.P. 2111(b).

       Our review of Stagner’s brief evidences almost a complete failure to

abide by the rules of court.          Recognizing that Stagner has ignored the

Pennsylvania Rules of Appellate Procedure by failing to include most of what

the rules require, including, inter alia, argument supported by citation to the

proper authority, the order appealed from and its accompanying Rule 1925(a)

statement, we conclude that we are unable to conduct a meaningful review.

       Beyond this, it is apparent that Stagner has handled most of this case

without legal representation, i.e., pro se; therefore, he argues in his “reply

brief” that this Court should overlook the form of his brief and provide him



____________________________________________


2We summarize Stagner’s issues as follows: (1) Whether the court erred by
denying Stagner’s motion for remand for appointment of counsel? (2) Whether
defense counsel was ineffective? (3) Whether the court imposed an unfair
sentence?



                                           -4-
J-S08004-18



ample opportunity to complete it.3 Under the instant circumstances, we are

unable to do so, and thus, we rely on our Court’s discussion in

Commonwealth v. Rivera, 685 A.2d 1011 (Pa. Super. 1996), wherein we

stated:

       While this court is willing to liberally construe materials filed by a
       pro se litigant, we note that appellant is not entitled to any
       particular advantage because [he] lacks legal training. As our
       supreme court has explained, any layperson choosing to represent
       [himself] in a legal proceeding must, to some reasonable extent,
       assume the risk that [his] lack of expertise and legal training will
       prove [his] undoing.

Id. at 1013 (quoting O’Neill v. Checker Motors Corp., 567 A.2d 680, 682

(Pa. Super. 1989)). As the Rivera court concluded, “we decline to become

the appellant’s counsel.” Id. (quoting Commonwealth v. Sanford, 445 A.2d

149, 150 (Pa. Super. 1982)). “When issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present specific

issues for review[,] a Court will not consider the merits thereof.” Id.

       We are compelled to quash this appeal due to the numerous defects in

Appellant’s brief, which we conclude prevent us from conducting a meaningful

review.

       Appeal quashed.



____________________________________________


3 Stagner, in his reply brief, argues that he failed to meet the standards set
forth in Rule 2111 solely due to limited access to the law library and a word
processor. Reply Brief of Appellant, at 3. Additionally, we note, Stagner’s
reply brief does not include a cogent argument supported by citation to the
proper authorities regarding the issues raised in his initial brief.

                                           -5-
J-S08004-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2018




                          -6-